DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grooves on another portion” (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “at least one groove.. which extends substantially in a cross sectional plane at right angles to the longitudinal axis of the implant “ (lines 2-4) which is unclear whether each and all (i.e. a plurality) of the at least one groove extend in a (singular) cross sectional plane.  Furthermore, it is unclear as to a (singular) cross sectional plane being at right angles (plural) to the longitudinal axis.  
	Claim 21 recites “said groove” (line 5 and line 13), which lacks antecedent basis.  Note that the claim defines antecedent basis “at least one groove” in line 2.  
	Claim 21 recites “the outer surface” (line 7), “the remainder” (line 7), and “the portion” (line 14), all of which lack antecedent bases.  
	Claims 24-26 each recites that the at least one groove has “a cross section” of semi-cicular shape, hyperbola shape, etc.  It is unclear whether such cross section of the groove in claims 24-26 is the same, different from, or part of, the “cup-shaped cross section” of the groove in claim 21.  
	All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niznick (5,061,181)  in view of Ross (4,744,754), and further in view of Bergman (4,723,913). 
Regarding claim 21, Niznick ‘181 discloses a method of placing a dental implant, the method comprising: providing an implant 10 (Fig. 1) having an upper portion 12/20/16 comprising at least one groove 20 extends in a closed track around an outer surface of the upper portion and extends substantially in a cross sectional plane at right angles to the longitudinal axis of the implant (Fig. 1; column 3 lines 15-25).  Niznick discloses the implant further comprising an outer thread 15 by which the implant can be screwed into a hole formed in a jaw bone of the patient (Fig. 1; column 3 lines 15-25).  
	Niznick discloses installing the implant into the jaw bone of the patient, and positioning the upper portion of the implant against an upper edge of the jaw bone and that the groove stimulate bone movement and bone ingrowth therein (Figs. 3D-3E; column 1 lines 19-25).    
Niznick disclose the groove 20 (Fig. 1) or plurality of grooves 40,41,42, etc. (Fig. 2)  having a cup-shaped cross section and are of sufficient width and depth to promote bone growth (column 1 lines 19-24).  Note that Niznick shows in Figs. 1-2 that the grooves 20, 40, 41, 42, etc. are formed between ribs which with rounded, radiused, or beveled edges. However, Niznick fails to explicitly disclose the at least one groove having transitions parts being bevels between the outer surface of the upper portion and the remainder of the at least one groove.  Ross discloses an implant 10 (Figs. 1-3) having an upper portion 30 comprising at least one groove 34 which extends in a closed track around an outer surface of the upper portion and which extends substantially in a cross sectional plane at right angles to the longitudinal axis of the implant (Fig. 2; column 4 line 67- column 5 line 19).  Ross discloses the groove 34 having a cup-shaped cross section (Figs. 1-3) and said at least one groove having a transition parts between the outer surface of the upper portion and the remainder of the at least one groove, said transition parts being bevels (column 5 lines 8-11 “the surface 38 is flat in the longitudinal direction although the front and rear edges of the surface are slightly radiused to eliminate sharp corners”).  Ross discloses positioning the upper portion 30 with the alternating grooves 34 and ribs 38 against an upper edge 62 of the jaw bone 60 (Figs. 2-3; column 5 lines 33-38); the alternating grooves 34 and ribs 38 stimulating bone movement and bone ingrowth to form a barrier against substantial or visible subsidence, around the portion, of the jaw bone with overlying soft tissue (column 6 lines 10-21, 45-46 “the circumferentially uninterrupted outer surfaces 38… thereby promoting the formation of blood clots in the immediate vicinity of the bone tissue. The formation of blood clots leads to the development of the necessary cells for bone formation, such as fibroblasts and osteoblasts. As a result the regeneration and regrowth of bone tissue is promoted… Bone tissue will also grow into the grooves 34 between the ribs...”).  It would have been obvious to one having ordinary skill in the art before the invention to modify Niznick by providing such grooves and ribs with radiused/beveled edges to eliminate sharp corners as taught by Ross in order to prevent damage to the bone tissue and promote regeneration and regrowth of bone tissue into the grooves.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niznick to position the upper portion against the upper edge of the jaw bone such as to enable the groove to stimulate bone movement and bone ingrowth to form a barrier against substantial or visible subsidence, around the portion , of the jawbone with overlying soft tissue as taught by Ross.  
Niznick/Ross fails to disclose the groove having a depth of about 50 - 100 microns and a width of about 70 -160 microns.  However, note that Niznick discloses the grooves are of sufficient width and depth to promote bone growth (column 1 lines 19-24), therefore indicating such dimensions are of optimizable variables.  Bergman discloses a dental implant having a plurality of grooves 14 at the upper portion thereof, wherein the grooves 14 are about 10 to 100 microns deep and about  10 to 120 microns wide (Figs. 1-5 column 61-64), which overlaps with the claimed ranges of depth of about 50 - 100 microns and a width of about 70 -160 microns.  It would have been obvious to one having ordinary skill in the art before the invention to modify Niznick/Ross by making the grooves at the upper portion to have the suitable dimensions as taught by Bergman in order to promote bone growth and stable anchoring of the implant in the bone, while preventing soft tissues migrating downward the implant.  Furthermore, note that such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
As to claim 22, Niznick discloses aligning an arc-shaped portion (round top 66) of the implant to follow a correspondingly arc-shaped edge (round top of hole in bone 60) of the jaw bone 60 (Fig. 3E).  
As to claim 23, Niznick fails to disclose positioning the at least one groove below a top surface of the jaw bone adjacent the upper edge of the jaw bone.  Ross discloses positioning the at least one groove below a top surface of the jaw bone adjacent the upper edge of the jaw bone (Fig. 3 column 6 lines 38-40 “rib 36A is situated at the rearmost end of the implant and aids in closing off the mouth of the bore).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niznick to position the groove below a top surface of the jaw bone adjacent the upper edge of the jaw bone in order to aid in closing off the bore in the jaw bone as explicitly taught by Ross.  
As to claims 24-25, Niznick shows the at least one groove 20 has a cross section of semi-circular shape, hyperbola shape or semi-elliptical shape.  
As to claim 26, Niznick fails to disclose the groove 20 having a rectangular cross section with rounded corners.  Ross discloses the groove 34 having a rectangular cross section with rounded corners (Figs. 1-3 column 5 lines 8-11 “the surface 38 is flat in the longitudinal direction although the front and rear edges of the surface are slightly radiused to eliminate sharp corners”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niznick’s groove to have rectangular cross section with rounded corners as a suitable alternative shape of the groove to effectively prevent damage to the bone tissue and promote regeneration and regrowth of bone tissue into the grooves as taught by Ross. 
As to claim 27, Niznick fails to disclose the groove being located at an upper part of the upper portion.  Ross discloses the groove being located at an upper part of the upper portion (Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niznick by having the groove at the upper part of the upper portion as taught by Ross in order to promote bone regeneration and regrowth at a top portion of the bore, effectively creating a stable anchorage at the tope portion of the bore. 
As to claim 28, Niznick shows the at least one groove 20 is coordinated with grooves 13, 14 and grooves between threads 15 on another portion of the implant (Fig. 1).  Note that Niznick also show other grooves 44, 45 in Fig. 2.  
As to claims 29-30, Niznick/Ross fails to disclose the groove depth of about 70 micron and the groove width of about 110 micron.  However, note that Niznick discloses the grooves are of sufficient width and depth to promote bone growth (column 1 lines 19-24), therefore indicating such dimensions are of optimizable variables.  Bergman discloses a dental implant having a plurality of grooves 14 at the upper portion thereof, wherein the grooves 14 are about 10 to 100 microns deep and about  10 to 120 microns wide (Figs. 1-5 column 61-64), which overlaps with the claimed ranges of depth of about 70 microns and a width of about 110 microns.  It would have been obvious to one having ordinary skill in the art before the invention to modify Niznick/Ross by making the grooves at the upper portion to have the suitable dimensions as taught by Bergman in order to promote bone growth and stable anchoring of the implant in the bone, while preventing soft tissues migrating downward the implant.  Furthermore, note that such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/           Examiner, Art Unit 3772